DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 5, 7, 10, 11, 14, 15, 19, 22, 23, 26-28, 30, 34, 43, 50, 54, 56 are pending in this application. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 1, 3, 5, 7, 10, 11, 14, 15, 19, 22, 23, 26-28, 30, 34, 43, 50, 54, drawn to a method of producing antigen-specific effector T cells and/or NK cells comprising: 
	(a) engineering induced pluripotent stem cells ((PSCs) to express a chimeric antigen receptor (CAR), thereby producing CAR-iPSCs; 
	(b) differentiating or forward programming the CAR-iPSCs to CD34* hematopoietic progenitor cells (HPCs) by directed differentiation; 
	(c) further differentiating the CD34* HPCs to T cells and/or NK cells; and 
	(d) expanding the T cells and/or NK cells, wherein expanding comprises co-culturing with antigen-specific target cells, thereby producing antigen-specific effector T cells and/or NK cells.
	
		Group  II, claim 56, drawn to a method of producing antigen-specific effector T cells and/or NK cells comprising:
	(a) engineering iPSCs to express a CAR, thereby producing CAR-iPSCs;
	(b) culturing the CAR-iPSCs in the presence of blebbistatin, a GSK-3 inhibitor, FGF2, and VEGF, thereby generating EBs;
	(c) contacting the EBs with BMP-4, VEGF, and FGF2 to induce mesoderm induction;
	(d) differentiating the EBs in the presence of Flt-3 ligand, IL3, SCF, and TPO, thereby producing CD34* HPCs;
	(e) further differentiating the CD34* HPCs to T cells and/or NK cells; and (f) expanding the T cells and/or NK cells, wherein expanding comprises co-culturing with antigen-specific target cells, thereby producing antigen-specific effector T cells and/or NK cells.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I- II lack unity of invention even though the invention of group II  requires the technical feature of Group I, a method of producing antigen-specific effector T cells and/or NK cells comprising: 
	(a) engineering induced pluripotent stem cells ((PSCs) to express a chimeric antigen receptor (CAR), thereby producing CAR-iPSCs; 
	(b) differentiating or forward programming the CAR-iPSCs to CD34* hematopoietic progenitor cells (HPCs) by directed differentiation; 
	(c) further differentiating the CD34* HPCs to T cells and/or NK cells; and 


Groups I- II lack unity of invention because even though the invention of Group II requires the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Themell et al (WO 2014/165707 A2) (Sloan Kettering Inst Cancer) (provided as document 18 on IDS filed 02/08/2021).
	Themell discloses a method of generating tumor targeted T-cells derived from pluripotent stem cells (Fig 1A) comprising engineering iPSCs to express a chimeric antigen receptor (CAR) (Fig 1A), obtaining CD34+ progenitors (figure 7), including by formation of embryoid bodies (page 45, line 16 to page 48, line 28, for example), differentiating the CD34+ cells to T cells and NK cells and expanding the T cell population (Fig 1B).  Therefore, Themell discloses the claimed:

	Method of producing antigen-specific effector T cells and/or NK cells comprising: 
	(a) engineering induced pluripotent stem cells ((PSCs) to express a chimeric antigen receptor (CAR), thereby producing CAR-iPSCs; 
	(b) differentiating or forward programming the CAR-iPSCs to CD34* hematopoietic progenitor cells (HPCs) by directed differentiation; 
	(c) further differentiating the CD34* HPCs to T cells and/or NK cells; and 
	(d) expanding the T cells and/or NK cells, wherein expanding comprises co-culturing with antigen-specific target cells, thereby producing antigen-specific effector T cells and/or NK cells.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632